Citation Nr: 0706595	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status post right inguinal hernia 
repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to March 
1983.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's residuals of right inguinal hernia repair are 
not manifested by a hernia that is not well supported by 
truss or that is not readily reducible.


CONCLUSION OF LAW

The criteria for a higher initial rating for residuals of 
right inguinal hernia repair are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule, including its Diagnostic Codes 
mentioned herein.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Service connection for residuals, right inguinal hernia 
repair, was granted with a noncompensable rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338, effective June 9, 
2003.  See September 2003 rating decision.  The veteran 
appealed this initial rating and the RO subsequently 
increased the rating to 10 percent for status post right 
inguinal hernia repair, also effective June 9, 2003.  See 
July 2004 rating decision.  Despite the increase granted, the 
veteran's appeal remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

Inguinal hernia is rated under Diagnostic Code 7338.  A 30 
percent rating is assigned when the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is assigned when the hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable. 

In this case, the veteran's VA treatment records do not refer 
to treatment for an inguinal hernia.  On VA examination for 
the hernia in August 2003, the veteran reported a right 
hernia repair in 1983, with chronic pain and tenderness in 
the right inguinal area since the surgery.  On examination, 
there were no visible or palpable masses in the right or left 
inguinal area, but there was significant pain with palpation 
of the right inguinal area.  The examiner was unable to 
palpate a hernia on the right or left, but noted that the 
examination was limited by pain.  The abdominal ultrasound 
noted a minor abnormality in the size of the right kidney, 
but did not find any hernia.  

Although the veteran argues that he has a recurrent hernia, 
one has not been found on examination and none is noted in 
his VA treatment records.  In the absence of evidence of the 
presence of a hernia that is not well supported by truss or 
not readily reducible, the Board concludes that the evidence 
does not support the assignment of a higher rating for the 
service-connected residuals of right inguinal hernia repair.  
The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In this case, the veteran was provided the requisite notice 
in June 2003, after he filed his claim for service connection 
and before the September 2003 rating decision that granted 
service connection for the residuals of right inguinal hernia 
repair.  The Board notes that VAOPGCPREC 8-2003 held that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue. 

The Board also notes that the veteran has not been provided 
with the specific notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
veteran was not prejudiced in this instance, however, has he 
has been given notice of the requirements for a higher rating 
for his service-connected disability, and he has not 
expressed disagreement with the effective date of service 
connection.  The Board concludes that VA has met its Section 
5103(a) duties to notify the veteran. 

VA also has a duty to assist the claimant in developing the 
evidence to substantiate the claim.  In this case, the 
veteran was given an examination, and the RO has obtained his 
VA treatment records, as he requested.  The treatment 
records, however, do not refer to the residuals of the hernia 
repair.  Although the veteran argues that the examination was 
not adequate for rating his disability, the Board concludes 
that it contains sufficient information to evaluate the 
disability at issue.  The examiner did note that the physical 
examination was limited by the veteran's reported pain in the 
right inguinal area, but an abdominal ultrasound did not 
reveal the presence of a recurrent inguinal hernia.  As later 
treatment records also do not reveal the presence of a 
recurrent inguinal hernia, the Board concludes that another 
examination is not necessary in this instance.  There are no 
other pertinent records that the veteran has identified.  
Consequently, the Board concludes that VA has met its duty to 
assist the claimant.


ORDER

A higher initial evaluation for service-connected status post 
right inguinal hernia repair is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


